Citation Nr: 1030071	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right hip advanced 
degenerative arthritis, to include as secondary to service-
connected left knee disorder.

2.  Entitlement to service connection for left hip advanced 
degenerative arthritis, to include as secondary to service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1946 to January 1948 and 
from January 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2009, the 
Board issued a decision in which it decided several issues and 
remanded the issues listed on the first page, above. 

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).



FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran has right hip advanced degenerative 
arthritis which is due to any incident or event in active 
service; arthritis was not manifested either in service or within 
one year after separation from service; and right hip 
degenerative arthritis has not been related by competent evidence 
to the Veteran's service-connected left knee disability, on 
either a causation or aggravation basis.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran has left hip advanced degenerative 
arthritis which is due to any incident or event in active 
service; arthritis was not manifested either in service or within 
one year after separation from service; and left hip degenerative 
arthritis has not been related by competent evidence to the 
Veteran's service-connected left knee disability, on either a 
causation or aggravation basis.



CONCLUSIONS OF LAW

1.  Right hip advanced degenerative arthritis was not incurred in 
or aggravated by service; arthritis may not be presumed to have 
been incurred in or aggravated by service; and right hip advanced 
degenerative arthritis is not due to, the result of, or 
aggravated by the Veteran's service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  Left hip advanced degenerative arthritis was not incurred in 
or aggravated by service; arthritis may not be presumed to have 
been incurred in or aggravated by service; and left hip advanced 
degenerative arthritis is not due to, the result of, or 
aggravated by the Veteran's service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In June 2006 and June 2009 (after remand by the Board), VA sent 
the Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the rating decision on appeal, the February 
2007 SOC, and the SSOCs issued in December 2008, January 2009, 
and March 2010 explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the June 2009 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. at 52,744-45.  The present claim predates the 
regulatory change.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

Review of the evidence of record discloses that the service 
treatment records (STRs) do not show any complaints, treatment, 
or diagnoses related to the hips.  The post-service treatment 
records show that the Veteran complained of right hip pain at 
June 2005 private treatment.  

At a June 2006 VA examination for the joints, the Veteran 
complained of a bilateral hip disorder secondary to his left knee 
injury.  On examination the pelvis and hips were within normal 
limits, and there were no obvious gross external derangement or 
deformity other than flexion from the waist relating to lumbar 
spine disease or degeneration.  X-rays of the hips showed severe 
degenerative arthritic changes.  The examiner opined that the 
Veteran had advanced degenerative arthritis of the hips which was 
most likely age-related.  The examiner further stated that it 
would impossible to determine whether it was secondary to the 
service-connected left knee disorder without resorting to 
speculation.

The Veteran complained of bilateral hip pain at July 2006 VA 
treatment.  The right hip was worse than the left, and there was 
no history of injury or trauma.  X-rays showed severe 
degenerative changes in the right hip.  He was diagnosed with 
degenerative joint disease of the hips, with the right worse than 
the left.  August 2006 VA treatment records indicate that the 
Veteran rated his pain as an eight out of 10, and he was walking 
with great difficulty using a cane.  November 2006 X-rays from VA 
treatment showed severe degenerative arthritic change.  

In July 2007 the Veteran underwent a right hip replacement.  VA 
treatment notes from the following month indicate that, due to 
the significant degeneration of the right hip, he was putting 
more weight on his left, which might have progressed into the 
known left hip degeneration.  At October 2007 VA treatment, he 
said he was pleased with the results.  In March 2008 he underwent 
a left hip replacement.  He reported minimal pain in the left hip 
at April 2008 VA occupational therapy.  It was noted at May 2008 
treatment that he was healing from the surgery.  The Veteran was 
ambulating well using a wheeled four leg walker, and he was able 
to get up and down out of a chair without significant difficulty.

The Veteran underwent another VA examination in January 2010.  
The examiner noted that he reviewed the claims file and STRs, and 
that there were no significant progress notes in the STRs related 
to the hips.  The Veteran contended that the way he had limped 
over the years had led to his needing two hip replacements.  The 
examiner noted that, as he had stated at the 2006 VA examination, 
there was no convincing historical adequately documented 
musculoskeletal evidence available to substantiate the present 
claim for service connection related to the hips.  There was no 
documentation of abnormal gait, and no entries from a "military 
qualified orthopedist" about the hip or lumbar spine.  In 
addition, there was an unknown amount of wear and tear from the 
Veteran's post-military activities, environmental influences, and 
hazards.  Furthermore, obscure disease processes can cause joint 
pain, and hereditary and aging could be factors.  The examiner 
did not feel that it was possible to make a scientifically 
accurate determination regarding causation, relationships, 
etiology, or origins regarding the Veteran's bilateral advanced 
degenerative arthritis of the hips without resorting to mere 
speculation.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral advanced degenerative arthritis of the 
hips.  The Veteran was released from active duty in the U.S. 
Marine Corps in 1951.  The record does not show that arthritis in 
his hips was manifested within service or within the first post-
service year, or even for many years thereafter.  Furthermore, 
the record does not indicate that the Veteran had treatment for 
advanced degenerative arthritis of the hips for approximately 50 
years after his active service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There are no medical opinions of record indicating 
that there is a nexus between the Veteran's bilateral advanced 
degenerative arthritis of the hips, either on a direct basis or 
as secondary to the service-connected left knee disorder.  

As discussed above, the VA examiner opined at the 2006 
examination that the Veteran had advanced degenerative arthritis 
of the hips, was most likely age-related.  He could not reach an 
opinion on secondary service connection without resorting to 
speculation.  In January 2010, the VA examiner opined that he 
could not reach a conclusion without resorting to speculation for 
reasons that included post-military activities, obscure disease 
processes that can cause joint pain, hereditary factors, and 
aging.  Such an opinion is not sufficient to find that there is a 
nexus between the Veteran's current bilateral advanced 
degenerative arthritis of the hips and his active service on a 
direct or secondary basis.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is too 
speculative to establish any such relationship).  See also 38 
C.F.R. § 3.102 (reasonable doubt does not include resort to 
speculation or remote possibility).

We recognize the sincerity of the arguments advanced by the 
Veteran that his arthritis of the hips, now post-operative, is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, degenerative arthritis requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  

Because the evidence preponderates against the claim of service 
connection for bilateral advanced degenerative arthritis of the 
hips, the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right hip advanced degenerative arthritis, 
to include as secondary to service-connected left knee disorder, 
is denied.

Service connection for left hip advanced degenerative arthritis, 
to include as secondary to service-connected left knee disorder, 
is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


